Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claims filed on 30 March 2021.  
Claims 1-5 were withdrawn.
Claims 6-8 were amended.
Claims 6-11 are currently pending and have been examined.


Priority
	The present application is a CIP of parent application 13/169455, which has priority to 27 June 2011. However, pending claim 6 includes subject matter not included in parent application 13/169455. Particularly, claim 6 recites, “providing a component…being responsive to a user input for ordering customization of the item and then selecting the quantity of customized items desired, the component undertaking to check inventory and determine time and options for customization so as to create customization information;” in lines 5-8; “automatically, in response to receiving…customization information” in lines 13-14; and “determining…a price and date optimized offer, based on analysis of…a courier delivery schedule” in lines 14-16. Due to this subject matter being newly added to the present invention, the priority for these limitations is 08 February 2019. 

(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is:
(i) if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c); or
(B) a specific reference under 35 U.S.C. 120 , 121, or 365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.
The present application filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA  because the priority or benefit application(s) filed before March 16, 2013 do not provide support for all of the claims in the present application. For example, claim 6 is not supported by any such earlier application.
Please see 37 CFR 1.55(j), 1.78(a)(6) and 1.78(d)(6) for requirements regarding statements provided by applicants in patent applications that contain or contained at any time a claim to a claimed invention as defined in paragraph (A) above.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites, “providing an optimized offer for customizable goods…including the steps of:” in lines 1-4. Claim 6 further recites, “having a user use the display component and the quantity selection tool for…ordering customization of the item and then selecting the quantity of customized items desired, the one or more computers capable of checking inventory and create a database of times and options for delivering customized goods for different available customizations to create customization information data;” in lines 16-21. 
The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. Paragraph [0031] of applicant’s summary provides a Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. The Applicant’s failure to disclose any meaningful structure/algorithm as to how a component that is responsive to user input for ordering customization of the item and then selecting the quantity of the customized items desired raises questions whether the Applicant truly had possession of this feature at the time of filing. The specification is silent to what attributes of the product can be customized, what type of interface is needed to customize the item, and whether the display component and/or the quantity selection tool is used to customize the item. The specification is also silent to how a computer would check inventory or what products are being inventoried.
Furthermore, paragraphs [0043] and [0068]-[0071], and Fig. 4 explain/illustrate an interface for searching for an item by utilizing item attributes. However, this interface is for searching for in stock non-customized items (i.e. an item that is in inventory) (see paragraph [0070]) and is thereby not 112(a) support for how a computer would check inventory, how a user would input customization of the item, let alone how they would select a quantity for the item after the customization. Claims 7-11, which depend from claim 6, inherit the deficiency noted.


	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 recites, “ordering customization of the item” in lines 17-18 and “different available customizations to create customization information data” in line 20-21. A review of applicant’s disclosure reveals an e-commerce tool for optimizing the delivered price of a non-stock item that includes an order placement mechanism that provides user input of quantity, delivery location, and delivery date (see paragraphs [0010]-[0012]). Paragraphs [0010]-[0012] reveals how attributes of the order are customized (i.e. quantity, delivery location, and delivery date), and not options used in the customization of the item itself (e.g., color and size). Therefore the metes and bounds of the claim is unclear because it us unknown what attributes are considered to be options for customization since the disclosure only describes customization options for the order and not for the item. Paragraph [0050] and Fig. 1 describes a process for ordering a customized item, but not a process for the customization of the item. Claims 7-11 inherit the deficiency of claim 6.


Claim 6 recites, “providing an optimized offer for customizable goods…” in lines 1-2; and “checking inventory” in line 19. It is unclear how inventory (i.e. goods in stock) can be checked for a customizable good that has not been produced. Claims 7-11 inherit the deficiency of claim 6.
Claim 6 recites the limitation "the quantity" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-11 inherit the deficiency of claim 6.
Claim 6 recites, “create a database of times and options for delivering customized goods” in lines 19-20. It is unclear if the database of times recited in lines 19-20 is the same or different from “courier delivery schedules” recited in line 30 since a courier would be used to deliver the item. Claims 7-11 inherit the deficiency of claim 6.
	Claim 6 recites “an item”, “customized items”, “customized goods”, and “for each of the items”. It is unclear if these are referring to the same item, if there are multiple different items, and/or if the is one or multiple items being recited in the claim. Claims 7-11 inherit the deficiency of claim 6.


Claim 6 recites, “at least one computer” in lines 3-4 and “one or more computers” in line 5. It is unclear if this is the same or different computer. Claims 7-11 inherit the deficiency of claim 6.
In view of the rejections under 35 U.S.C. 112(b), the examiner will examine claim 6 to recite:
A method of providing a price optimized offer for a non-stock customized-item through an ecommerce application embodied on a computer-readable medium, the application being executed by at least one computer, including the steps of:
providing a component for identifying the non-stock customized item, and being responsive to a user inputting customization information, wherein the customization information comprises of a quantity of the non-stock customized item;
providing an order placement mechanism including a delivery date selection tool, a delivery location selection tool, and an order placement selection tool;
receiving, by the delivery data selection tool, a selection of a delivery date;
receiving, by the delivery location selection tool, a selection of a delivery location; 
receiving, by the component, a selection of the customization information;
automatically, in response to receiving the selected delivery date, the selected delivery location, and the selected customization information, determining, by an optimized offer presentation tool, the at least one price optimized offer, based on analysis of one or more 
providing the user with the at least one price optimized offer. 

Appropriate correction is required.

	 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-11 are rejected under 35 USC § 101
Claims 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 6 recites identifying the non-stock customized item, and a user inputting customization information, wherein the customization information comprises of a quantity of the non-stock customized item; receiving a selection of a delivery date; receiving a selection of a delivery location; receiving a selection of the customization information; automatically, in response to receiving the selected delivery date, the selected delivery location, and the selected customization information, determining the at least one price optimized offer, based on analysis of one or more combinations of the selected delivery date, a production schedule for the non-stock customized item, and a courier delivery schedule to the selected delivery location; and providing the user with the at least one price optimized offer. Therefore, the claim is directed to “an optimized offer”, which is an abstract idea because it is a method of organizing human activity in the form of a sales activity. 
This judicial exception is not integrated into a practical application. In particular, claim 6 recites the following additional element(s): an ecommerce application embodied on a computer-readable medium, application being executed by at least one computer; a component; an order placement mechanism including a delivery date selection tool, a delivery location selection tool, and an order placement tool; and an optimized presentation tool. These additional elements do not integrate the exception into a practical application because the computer is used as a tool to 
Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements because the computer is used as a tool to execute the application (i.e. instructions) to implement the abstract idea. Accordingly, claim 6 is ineligible.
Dependent claim(s) 7-11 merely further limit the abstract idea and are thereby considered to be ineligible.



	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mesaros (7,747,473 B1) in view of Morley et al. (US 2003/0046133 A1).

Claim 6 –
As per claim 6, Mesaros discloses a method of providing at least one price optimized offer for a non-stock customized-item (Examiner notes the products in Mesaros are non-stock items due to the production of the product is started once the order is placed as disclosed in col. 21, ll. 58-64) through an ecommerce application embodied on a computer-readable medium, the application being executed by at least one computer, including the steps of:
providing a component for identifying the non-stock customized item (see “glass/el. 152” in col. 5, ll. 64-col. 6, ll. 29; Fig. 4a), and being responsive to a user inputting customization information, wherein the customization information comprises of a 187” in col. 6, ll. 54-col. 7, ll. 4; Fig. 4c)
providing an order placement mechanism including a delivery date selection tool, a delivery location selection tool, and an order placement selection tool; (see “Submit criteria button 162” in col. 6, ll. 1-29; “buyer 15 enter…address” in col. 7, ll. 5-22; “buyer can indicate a desired purchasing schedule, indicating…delivery dates” in col. 28, ll. 47-55; and “a shipping location is identified” in col. 24, ll. 7-19; Fig. 4b, 6)
receiving, by the delivery data selection tool, a selection of a delivery date; (see “buyer can indicate a desired purchasing schedule, indicating…delivery dates” in col. 28, ll. 47-55)
receiving, by the delivery location selection tool, a selection of a delivery location; (see “buyer 15 enter…address” in col. 7, ll. 5-22; “a shipping location is identified” in col. 24, ll. 7-19; Fig. 6)
receiving, by the component, a selection of the customization information; (see “buyer can indicate a desired purchasing schedule, indicating…quantities” in col. 28, ll. 47-55)
automatically, in response to receiving the selected delivery date, the selected delivery location, and the selected customization information, determining, by an optimized offer presentation tool, the at least one price optimized offer, based on analysis of one or more combinations of the selected delivery date, and a production schedule for the non-stock customized item; (see “A search engine can then be employed to search through a database of deals offered…and provide an output of deals to the buyer which matches the buyer’s ordering criteria” in col. 6, ll. 30-53; “scheduled production” in col. 20, ll. 11-32) and
providing the user with the at least one price optimized offer. (see “desired deal 182” in col. 8, ll. 21-35; Fig. 5)
Mesaros does not explicitly disclose:
automatically, in response to receiving the selected delivery date, the selected delivery location, and the selected customization information, determining, by an optimized offer presentation tool, the at least one price optimized offer, based on analysis of one or more combinations of the selected delivery date, a production schedule for the non-stock customized item, and a courier delivery schedule to the selected delivery location;
Morley teaches automatically, in response to receiving the selected delivery date, the selected delivery location, and the selected customization information, determining, by an optimized offer presentation tool, the at least on price optimized offer, based on one or more combinations of the selected delivery date and a courier delivery schedule to the selected delivery location (see “lane” in paragraph [0020]; “ranks potential carriers based on lane-specific information…these factors include…capacity…cost…trip length” in paragraph [0021]; “time period” in paragraph [0022]; paragraph [0030]; Fig. 2 of Morley). This step of Morley is applicable to the method of Mesaros as they both share characteristics and capabilities, namely, they are directed to providing an optimized offer based off of receiving a delivery date, location, and customization information. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the price optimized offer of Mesaros to include a courier delivery schedule to the selected delivery location as taught by Morley. One of ordinary skill in the art at the time of the invention would have been motivated to modify Mesaros in order to provide an automated computer-aided system and method for selecting carriers for each shipment such that shipping needs are met cost-effectively with satisfactory performance (see paragraph [0009] of Morley).
Claim  7 –
Mesaros in view of Morley teach the method of claim 6 as described above.  
Mesaros further discloses a method:
wherein the at least one price optimized offer is provided for each of a plurality of quantities of an item. (see “volume range 168” in col. 6, ll. 30-53)

Claim  8 –
Mesaros in view of Morley teach the method of claim 6 as described above.  
Mesaros further discloses a method:
further including the step of providing at least one alternative option to the at least one price optimized offer. (see “variety of deals 182” in col. 6, ll. 54-col. 7, ll. 4)

Claim  10 –
Mesaros in view of Morley teach the method of claim 8 as described above.  
Mesaros further discloses a method:
wherein the at least one alternative option is based on a later delivery date compared to the selected delivery date. (see “change ship date” in col. 24, ll. 20-39)


Claim  11 –
Mesaros in view of Morley teach the method of claim 8 as described above.  
Mesaros further discloses a method:
further including the step of receiving a user selected order from amongst the at least one price optimized offer and the at least one alternative option.	 (see “The buyer 15 then clicks on the “Submit Deal” button 189” in col. 6, ll. 54-col. 7, ll. 4; “sellers can aggregate to compete for a sale of their respective product/service” in col. 14, ll. 30-56; Fig. 15)


9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mesaros (7,747,473 B1) in view of Morley et al. (US 2003/0046133 A1) and further in view of Harrell (US 2002/0156656 A1).

Claim  9 –
Mesaros in view of Morley teach the method of claim 8 as described above.  
Mesaros in view of Morley dot not further teach a method:
wherein the at least one alternative option is based on a different delivery location than the selected delivery location. 
Harrell teaches wherein the at least one alternative option is based on a different delivery location than the selected delivery location (see “make modifications…shipment locations” in paragraph [0044] of Harrell). This step of Harrell is applicable to the method of Mesaros as they both share characteristics and capabilities, namely, they are directed to providing an optimized offer that can be modified. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the alternative offer of Mesaros in view of Morley to include a different delivery location as taught by Harrell. One of ordinary skill in the art at the time of the invention would have been motivated to modify the combination of Mesaros in view of Morley in order to result in a cheaper rate (see paragraph [0044] of Harrell).


Response to Arguments
Examiner notes the Double Patenting rejection has been removed due to the terminal disclaimer approved on 31 March 2021.
Applicant's arguments filed 30 March 2021, with respect to 35 USC § 112 and 101, have been fully considered but they are not persuasive. With regard to claim 6, the applicant argues that the amendments overcome all of the rejections. Examiner respectfully disagrees for the reasons given in the rejections above. 
Applicant's arguments filed 30 March 2021, with respect to 35 USC § 103, have been fully considered but they are not persuasive. With regard to claim 6, the applicant argues that there is no indication as to how to combine Mesaros and Morley and used impermissible hindsight to combine the references. 
In response to the argument of claim 6, the Examiner respectfully disagrees. As stated in the rejection of claim 6, the Examiner is modifying the price optimized offer of Mesaros to include a courier delivery schedule to the selected delivery location as taught by Morley. It would have been obvious to one of ordinary skill in the art at the time of the invention to combine both references since both Morley and Mesaros share characteristics and capabilities, namely they are both directed to providing an optimized offer based off of receiving a delivery date, location, and customization information. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It would have been obvious to one of ordinary skill in the art to combine Morley with Mesaros since both inventions are directed to 
With regard to claim 9, the applicant argues that Harrell does not cure the deficiencies or hidsight problems of Mesaros and Morley. As stated in the arguments above, the examiner is maintaining the combination of Mesaros and Morley.
With regard to claims 7-11, the applicant argues that the claims are allowable due to their dependence to claim 6. As stated in the arguments above, the examiner is maintaining the rejection for claim 6 and therefore claims 7-11 remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RESHA DESAI/            Primary Examiner, Art Unit 3625